Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 1-10 stand withdrawn and claims 11-20 are pending examination.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to claim 11 have been fully considered and are persuasive.  Specifically, Applicant’s traversal that Bishel fails to disclose a rare earth silicide comprising cerium, lanthanum, or a combination thereof (pages 9-10) is persuasive. It is understood that “a rare earth silicide comprising cerium, lanthanum, or a combination thereof” refers to, for instance, cerium silicide (CeSi2) and lanthanum silicide (LaSi2). Bishel does not teach, suggest, or otherwise disclose such compounds.
The rejections under 35 USC 103(a) have been withdrawn. 
Claim Interpretation
The term “stabilizer,” as it appears in the pending claims, is given its broadest reasonable interpretation in light of the specification.  The specification, in paragraph 0013, provides meaning as to what applicant intends to define a “stabilizer.” Specifically, the specification states that “the term “stabilizer” or “additive” may be generally used to refer to any component of the tubular welding that improves the quality of the arc, the quality of the weld, or otherwise affect the welding process.” Here, the term “stabilizer” is interpreted to refer to any component that improves the quality of the art, the quality of the weld, or otherwise affect the welding process.
Claim Objections
Claim 16 is objected to because of the following informalities:  there is an additional “.” after “-40°F” which should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 20 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 20, the recitation of “the granular core further comprises a derivatized cellulose-based stabilizer” renders the claim indefinite as it is unclear if the claimed “stabilizer” is referring to the cellulose organic arc stabilizer in claim 11 or if the granular core comprises two different cellulose stabilizers. For instance, paragraph 0014 of the instant application states that “certain presently disclosed welding electrode embodiments include an organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (e.g., galvanized workpieces).” Paragraph 0025 states that “the organic stabilizer may be a cellulose-based (e.g., cellulosic) component including a cellulose chain that has been derivatized to form a sodium or potassium salt (e.g., sodium or potassium carboxymethyl cellulose). For example, in certain embodiments, the cellulose-based organic stabilizer may be sodium carboxymethyl cellulose having a degree of substitution (DS) ranging from approximately 0.5 and approximately 2.5. In general, the DS of a derivatized cellulose may be a real number between 0 and 3, representing an average number of substituted hydroxyl moieties in each monomer unit of the polysaccharide. In other embodiments, the organic stabilizer may be other organic molecules that include one or more Group I/Group II ions.” It is not reasonably clear if the “derivatized cellulose-bases stabilizer” and the cellulose arc stabilizer refer to the same component of the core.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,016,850 in view of U.S. Publication 2009/0321404 to Keegan and U.S. Publication 2009/0241336 to Karnes et al.
Application 16/011349
U.S. Patent 10,016,850
11. A tubular welding wire, comprising:
16. A welding method, comprising: 

a steel sheath disposed around a granular core;
feeding a metal-cored welding wire to a welding torch, wherein the metal-cored welding wire comprises a sheath and a core, 

wherein the granular core comprises:
wherein the core comprises
a rare earth silicide component; and

an organic arc stabilizer component, wherein the organic arc stabilizer component is a cellulose polymer that includes Group I metal ions selected from the group consisting of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), and cesium (Cs), or includes Group 11 metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba), or a combination thereof, that are chemically bound to the cellulose polymer;
a derivatized cellulose-based stabilizer component, wherein the derivatized cellulose-based stabilizer component is a cellulose polymer that includes Group I metal ions selected from the group consisting of lithium (Li), sodium (Na), rubidium (Rb), and cesium (Cs), or includes Group II metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr) and barium (Ba), or a combination thereof, that are chemically bound to the cellulose polymer…
wherein the rare earth silicide component comprises cerium, lanthanum, or a combination thereof; and

wherein the organic arc stabilizer component decomposes under conditions of an arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions, or the combination thereof, near a surface of a workpiece during arc welding.
wherein the derivatized cellulose-based stabilizer component decomposes in the welding arc to release hydrogen and to release the at least one Group I metal ions, the at least one Group II metal ions, or the combination thereof, near a surface of the metal workpiece.



	The ‘850 Patent does not teach the sheath being steel, the core being granular, and the core comprising a rare earth silicide component comprising cerium, lanthanum, or a combination thereof.
	U.S. Publication 2009/0321404 to Keegan teaches a welding wire (including a sheath surrounding a core, Fig. 2A/b) where the core comprises a rare earth silicide component (para. 0021; combination of rare earth aluminides and/or rare earth silicides, including but not limited to those identified in para. 0020) comprising cerium, lanthanum or a combination thereof (para. 0020; “the rare earth aluminide can be selected from any one of, but is not limited to, cerium aluminide (Ce Al), lanthanum aluminide (La Al), neodymium aluminide (Nd Al), lithium aluminide (Li Al), iron cerium aluminide (Fe Ce Al), Iron Cerium (Fe Ce), or any other rare earth aluminide or other rare earth alloy. The present invention also contemplates employing combinations of the above referenced rare earth aluminides, other rare earth aluminides and rare earth alloys.”) (para. 0021; “…in an embodiment of the present invention, a cerium aluminide is combined with a rare earth silicide and added to the flux material/electrode…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the ‘850 Patent with Keegan, by adding to the core of the ‘850 Patent, with the rare earth silicide component of Keegan, to improve metallurgical properties of the weld (para. 0029-0030).
Karnes teaches that that it is known in the art of making cored welding wires for the welding wire to include a sheath of low carbon mild steel filled with powder materials containing deoxidzers, slag formers, arc stabilizers, and alloying materials (para. 0002).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the ‘850 Patent, as modified by Keegan, with Karnes by modifying the sheath material and the core of the ‘850 Patent, with the steel sheath and powdered core of Karnes, in order to provide a conventional sheath material that aids in improving rust and corrosion resistance, as well as, providing a granular fill composition that allows for the tubular sheath to be easily filled (paras. 0001-0002).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,999,944 in view of U.S. Publication 2009/0321404 to Keegan and U.S. Publication 2009/0241336 to Karnes et al.
Application 16/011349
U.S. Patent 9,999,944
11. A tubular welding wire, comprising:
1. A metal-cored welding wire, comprising:
a steel sheath disposed around a granular core;
a metallic sheath disposed around a granular core 

wherein the granular core comprises:
wherein the granular core comprises
a rare earth silicide component; and
5. …a rare earth component
an organic arc stabilizer component, wherein the organic arc stabilizer component is a cellulose polymer that includes Group I metal ions selected from the group consisting of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), and cesium (Cs), or includes Group 11 metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba), or a combination thereof, that are chemically bound to the cellulose polymer;
a derivatized cellulose-based arc stabilizer component, wherein the derivatized cellulose-based arc stabilizer component is a cellulose polymer that includes Group I metal ions selected from the group consisting of lithium (Li), sodium (Na), rubidium (Rb), and cesium (Cs), or includes Group II metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba), or a combination thereof, that are chemically bound to the cellulose polymer, 
wherein the rare earth silicide component comprises cerium, lanthanum, or a combination thereof; and
5. …rare earth component comprising cerium, lanthanum, or a combination thereof,
wherein the organic arc stabilizer component decomposes under conditions of an arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions, or the combination thereof, near a surface of a workpiece during arc welding.
wherein the derivatized cellulose-based arc stabilizer component decomposes under the conditions of the arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions, or the combination thereof, near a surface of a workpiece during arc welding.


	The ‘944 Patent does not teach the sheath being steel and the rare earth component being a rare earth silicide.
As an initial matter, while the instant application is a Divisional Application of the parent application 13/743178 (now the ‘944 Patent), the 35 USC 121 Prohibition does not apply. MPEP 804.01 states that, in the following situations, the prohibition against nonstatutory double patenting rejections under 35 USC 121 does not apply:
(B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v.Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991}; Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.

	In this case, the Restriction Requirement (dated 01/20/2015 in parent application 13/743178) was issued between Species I, II, and III. Applicant’s response to the Requirement (Response dated 03/20/2015) indicates that election was to Species I (encompassing claims 1-14) and that claims 15-20 were withdrawn to a non-elected Species.  The claims in the parent application (claims filed 01/16/2013) show claims 15-17 (being directed Species II, “rare earth silicide”) being the following:
15. A tubular welding wire, comprising: a sheath and a core, wherein the core comprises a rare earth silicide component, and wherein the rare earth silicide comprises cerium, lanthanum, or a combination thereof.  

16. The tubular welding wire of claim 15, wherein the rare earth component comprises between approximately 0.1% and approximately 5% of the tubular welding wire by weight.  

17. The tubular welding wire of claim 15, wherein the core comprises: an organic stabilizer component comprising one or more organic molecules or organic polymers bound to one or more Group I or Group II metals; a carbon component comprising graphite, graphene, carbon black, lamp black, carbon nanotubes, diamond, or a combination thereof; and an agglomerate comprising oxides of one or more Group I or Group II metals, titanium, and manganese.

	Conversely, the instant application (independent claim 11) recites additional features; i.e., a cellulose polymer (arc stabilizer component) that includes Group I metal ions selected from the group consisting of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), and cesium (Cs), or includes Group 11 metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba), or a combination thereof, that are chemically bound to the cellulose polymer and wherein the organic arc stabilizer component decomposes under conditions of an arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions, or the combination thereof, near a surface of a workpiece during arc welding.  Accordingly, the claims of the instant application and the claims 15-17 of the parent application are not consonant with the restriction requirement made since the claims of the instant application have been changed in material respects.  That is, the claims of the instant application are not consonant in scope with claims 15-17 of the parent application subject to the restriction requirement. For such reasons, the prohibition under 35 USC 121 does not apply.
U.S. Publication 2009/0321404 to Keegan teaches a welding wire (including a sheath surrounding a core, Fig. 2A/b) where the core comprises a rare earth silicide component (para. 0021; combination of rare earth aluminides and/or rare earth silicides, including but not limited to those identified in para. 0020) comprising cerium, lanthanum or a combination thereof (para. 0020; “the rare earth aluminide can be selected from any one of, but is not limited to, cerium aluminide (Ce Al), lanthanum aluminide (La Al), neodymium aluminide (Nd Al), lithium aluminide (Li Al), iron cerium aluminide (Fe Ce Al), Iron Cerium (Fe Ce), or any other rare earth aluminide or other rare earth alloy. The present invention also contemplates employing combinations of the above referenced rare earth aluminides, other rare earth aluminides and rare earth alloys.”) (para. 0021; “…in an embodiment of the present invention, a cerium aluminide is combined with a rare earth silicide and added to the flux material/electrode…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the ‘944 Patent with Keegan, by adding to the core of the ‘944 Patent, with the rare earth silicide component of Keegan, to improve metallurgical properties of the weld (para. 0029-0030).
Karnes teaches that that it is known in the art of making cored welding wires for the welding wire to include a sheath of low carbon mild steel filled with powder materials containing deoxidzers, slag formers, arc stabilizers, and alloying materials (para. 0002).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the ‘944 Patent, as modified by Keegan, with Karnes by modifying the sheath material of the ‘944 Patent, with the steel sheath of Karnes, in order to provide a conventional sheath material that aids in improving rust and corrosion resistance (paras. 0001-0002).



wherein the organic arc stabilizer component decomposes under conditions of an arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions, or the combination thereof, near a surface of a workpiece during arc welding.
Allowable Subject Matter
None of the prior art of record, alone or in combination, teach, suggest, or otherwise disclose the combination of limitations recited in independent claim 11 including a welding wire having a granular core that comprises “a rare earth silicide component and an organic arc stabilizer component, wherein the organic arc stabilizer component is a cellulose polymer that include Group I metal ions…or Group II metal ions” and “wherein the organic arc stabilizer component decomposes under conditions of an arc and releases hydrogen and releases the Group I metal ions, or the Group II metal ions…during arc welding.”  Claims 11-20 indicate allowable subject matter in view of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761